                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

 Gulfstream Aerospace Corporation,                )
                                                  )
        Plaintiff,                                )
                                                  ) No. 4:19-CV-00156
        v.                                        )
                                                  )
 Ellsworth Adhesives Specialty Chemical           ) Judge R. Stan Baker
 Distribution, Inc.,                              )
                                                  ) Magistrate Judge Christopher L. Ray
        Defendant and Third-Party Plaintiff,      )
                                                  )
        v.                                        )
                                                  )
 Chase Corporation,                               )
                                                  )
        Third-Party Defendant.                    )

                        ORDER GRANTING JOINT MOTION FOR
                         TELEPHONIC STATUS CONFERENCE

       Before the Court is the Parties’ Joint Motion for Telephonic Status Conference. Having

reviewed the motion, the Court GRANTS the Motion for Telephonic Status Conference. A

telephonic status conference for the purposes of resetting the deadlines in the Scheduling Order

will be held on 0DUFK, 2020DWSP

       So Ordered, this WK day of 0DUFK, 2020.



                                              ______________________________
                                              ______________________  _ _________
                                              Christopherr L. Ray
                                              United States Magistrate Judge
                                              Southern District of Georgia
